DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 7-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over 

Fang (US 6,314,588) in view of Scherer (US 7,174,575). Fang discloses a headband (5) for a 

protective helmet  including a front portion (59) configured to be secured to the protective 

helmet as shown in figure 7. Further, a left rear portion (51) that is selectively connected to the 

front portion and a right rear portion (52) that is selectively connected to the front portion and is 

configured to overlap the left rear portion as shown in figure 8. Also, a means for securing the 

position of the left rear portion (51) relative to the right rear portion (52) is a ratchet mechanism, 

wherein each of the left rear portion and the right rear portion of the headband defines an 

elongated slot/groove (53,54) and associated upper and lower rack gear/multiple portions 









(55,56), wherein a housing/connection seat (6) defines an internal cavity (61,62) for receiving the 

left rear portion (51) and the right rear portion (52) of the headband (5) in an overlapping 

arrangement as shown in figures 2 and 3. Additionally, securing means includes an adjustment 

mechanism (8) is adapted to cause lateral movement of the left rear portion and the right rear 

portion of the headband with respect to one another as shown in figure 3.  The adjustment 

mechanism (8) includes a pinion (73) which is adapted to mate with and engage the respective r

rack gears of the left rear portion and the right rear portion of the headband (5) and a knob 

operably connected to the pinion (73), such that rotation of the knob results in rotation of  the 

pinion and causes lateral movement of the left rear portion and the right rear portion of the 

headband with respect to one another, col. 3, lines 7-17 and as shown in figures 5-6.   However, 

Fang does not show multiple left and right rear portions selectively connected to a front portion 

of the helmet.    


	Scherer discloses a helmet shell (10) having a headband (14) with one of multiple left and 

right portions with multiple tabs (18(a-d)) that mate with cavities (12(c-d)), respectively from an 

underside of the helmet shell on a front portion directly thereto defining an internal cavity 

adapted to receive the head  col. 6, lines 9-29 and as shown in figure 1.  Further, a ratchet

mechanism is provided on the headband as shown in figure 3. 
 

	It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the headband of Fang can include one of multiple left and right rear 





portions selectively connected and attached directly to a front portion of the helmet as taught by 

Scherer so that worn or damaged adjustable headband with ratchet mechanism can be replaces in 

a cost effective manner as a kit, etc. or depending on end use thereof.    

	
With regard to claim 15, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the helmet shell of Fang when viewed with Scherer 

can be provided but not limited to a shock absorbing liner, etc. in order to provide additional 

impact protection as known in the headgear art or depending on particular application thereof. 


	
	With regard to claim 17, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the multiple left and right portions with multiple tabs 

on the headband  that mate with respective cavities underside of the helmet shell of Fang when 

viewed with Scherer can be reversed such that multiple left and right portions of the headband 

can define cavities that receive respective tabs on underside of the helmet shell since such 

fastening means is considered equivalent and well known in the headgear art.   

 

Allowable Subject Matter
3.	Claims 4-6, 11 and 18-20 are objected to as being dependent upon a rejected base claim, 

but would be allowable if rewritten in independent form including all of the limitations of the 

base claim and any intervening claims.





Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art references cited on PTO-892 discloses a headband having adjustable ratchet 

means. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.






May 6, 2021						/TAJASH D PATEL/                                                                                    Primary Examiner, Art Unit 3732